Citation Nr: 1534847	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1963 to November 1965.

This matter comes to the Board of Veteran's Appeals (Board) on appeal of a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this matter in September 2013 and July 2014.  The matter has now returned to the Board for further appellate disposition.  


FINDING OF FACT

The Veteran has a current hearing loss disability as defined by VA, and he was exposed to noise during service, but the most probative evidence establishes that a nexus to service, including on the basis of chronicity during service or a continuity after service, is unlikely.  


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in August 2009.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the duty to assist the Veteran in the development of the claim being decided herein has been satisfied because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Finally, a VA opinion was obtained in September 2014, which fully informs the Board's determination on all the complex medical questions raised in the appeal.  See 38 C.F.R. § 3.159(c) (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the July 2014 Board remand directives.  Specifically, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in August 2014 requesting that he provide information regarding any outstanding treatment records pertinent to hearing loss.  He responded in October 2014, and the RO undertook all consequent development.  Next, the Veteran's outstanding VA treatment records were obtained, as directed by the Board.  And, a VA opinion was obtained in September 2014 addressing the nexus questions posed in the Board remand directives.  This VA examination, as indicated, is adequate to inform the Board's determination.  Finally, the matter was readjudicated in a November 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking service connection for bilateral hearing loss, which he contends is due to noise exposure during service. 

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative weight of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In applying the above laws and regulations to the facts of this case, the Board must find that service connection for a bilateral hearing loss disability cannot be granted because the most probative evidence makes a nexus to service unlikely.  

(1) Existence of a Present Disability

As an initial matter, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

For instance, on VA examination in October 2009, an audiogram showed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
85
80
70
60
70
LEFT
20
30
35
50
55

Speech recognition scores (using the Maryland CNC word list) were 40 percent right ear and 88 percent left ear. 

These results reflect auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater.  Additionally, speech recognition scores were less than 94 percent in each ear.  Accordingly, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  Therefore, the first requirement to  establish service connection, evidence of a current disability, has been met.  See Davidson, 581 F.3d at 1316.

(2) In-Service Incurrence or Aggravation of a Disease or Injury

Next, the evidence of record establishes noise exposure during service.  

Specifically, the Veteran credibly and competently reports a history of constant in-service exposure to weapons fire and excessive loud noise for which he was not offered hearing protection.  He also asserted that he was a member of the Honor Guard and served at many military funerals.  The Veteran also states that even as a clerk typist he was exposed daily to experimental firings.  See January 2011 Form 9 Appeal. 

Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Davidson 581 F.3d at 1316.

(3) Nexus

Notwithstanding the above two findings, the final requirement needed to grant service connection for hearing loss is not established as the evidence makes it unlikely that the condition started directly during service, manifested within one year of service or continuously thereafter, or is otherwise related to noise exposure during service.  The most probative evidence establishes that a nexus on any of these alternative bases to service is unlikely.  

As a threshold matter, as the Board previously noted in its remand, the record raises the question of whether a hearing loss started during service or within one year of service separation.  A comparison of the induction and separation evaluations is instructive on this question.  

The Board must take administrative notice here that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  See Sykes v. Apfel, 228 F.3d 259, 272 (3d Cir.2000) (administrative notice is the proper method for agency decisionmakers to take notice of commonly acknowledged facts, not elsewhere included in the record).  This is accomplished by adding (+15) (+10) (+10) (+10) (+5) to the pre- November 1967 ASA results at each threshold respectively.  

At service entrance in November 1963, an audiometer test resulted in auditory thresholds as follows (for reference purposes, the ISO conversion results are reflected in parentheses.):


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
-10 (0)
15 (25)
15 (20)
LEFT
-5 (10)
5 (15)
-5 (5)
15 (25)
15 (20)

At service separation in 1965, an audiometer test resulted in auditory thresholds as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
--
15 (20)

In September 2014, a VA examiner reviewed these test results and concluded that it less likely than not that there was sensorineural hearing loss in the service or one year after separation from the service.  The VA examiner explained that the Veteran's claims folders were reviewed prior to forming the stated opinions, and the examiner also noted that all audiometric data from enlistment in 1963 and separation in 1965 were converted from ASA to ISO units.  With regard to how the opinion was reached, the VA examiner explained that:

The test results from separation show a bilateral 30dBHL loss at 500Hz, 25dBHL threshold at 1000 and 2000Hz and 20dBHL threshold at 4000Hz.  For VA purposes a threshold of "greater" than 25dBHL may be considered for disability purposes.  I can not determine if the loss at 500Hz was sensorineural from the information provided at separation.  If the loss at 500Hz was sensorineural in nature, 500Hz is not typically affected by acoustic trauma and therefore less likely a result of claimed in service injury.  Hearing loss documented within one year after separation from the service would be less likely as not incurred in or caused by the claimed in service injury.  The Institute of Medicine states that there is no scientific basis to conclude that permanent hearing loss directly attributed to noise exposure will develop long after such noise exposure.  Per previous documented notes [a]dditional noise exposure was reported post military service from work in the steel mills and Penndot."

At present, the Board can find no reason to call into question the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the converted audiometric data during service.  Moreover, the examiner's explanation is understandable and appears to follow from the facts and information given.  

In this regard, the VA examiner concluded that she could not "determine if the loss at 500Hz was sensorineural from the information provided at separation."  Although the examiner did not explain why she could not make this determination, it must be understood from the context of the opinion that such a determination cannot be made because there is inadequate factual information upon which to base an opinion, and it does not appear that there is any basis to believe that this historical information could be obtained through any reasonable means.  Therefore, the VA examiner's explanation is adequately justified.  See, e.g. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that having inadequate factual information upon which to base a favorable opinion is an adequate rationale support a VA examiner's conclusions); see also Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012) (A VA examination report "must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

In an October 2010 supporting statement, the Veteran wrote that he has "experienced increased loss of hearing over the past forty years, leaving me with a marked disability."  There is no reason to doubt the Veteran's credibility here.  Furthermore, it is generally within the competence of a lay person (a non-medical-expert) to recognize the presence of hearing loss.  However, the September 2014 VA examiner's medical expert opinion establishes that the Veteran's lay statements are medically unsupported.  Therefore, the Veteran's statements cannot be considered competent evidence which might increase the likelihood of a direct in-service onset or continuity to any degree since service.  See Fountain,  27 Vet. App. at 274-75 (if the medical condition is the type for which lay evidence is competent, the Board must weigh the lay evidence against the other evidence of record in making its determination regarding the existence of a service connection); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).

With regard to whether the current hearing loss may nonetheless have resulted from noise exposure during service, the September 2014 VA examiner again offered an opinion.  The VA examiner found that the medical probability of a relationship was less likely than not.  Based on the same factual basis stated immediately above, the VA examiner explained the rationale of this opinion as follows:

The [V]eteran's current hearing loss is less likely as not etiologically related to the service.  This opinion is based on the findings in the VBMS record at separation.  Audiometric test results from frequencies at 1000, 2000 and 4000Hz were documented as essentially normal (25dBHL and 20dBHL).  It was noted that a threshold shift was documented in his right ear at 2000Hz at separation however still at 25dBHL.  The suspected range of change in hearing loss from acoustic trauma is 3000-6000Hz.  Therefore this documented threshold shift is greater than normal measurement variability but not in the suspected range of 3000-6000Hz.

Again here, the Board can identify no reason to call into question the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the converted audiometric data during service.  Moreover, the examiner's explanation is understandable and appears to follow from the facts and information given.  Although the VA examiner only suggested without affirmatively identifying the most likely intervening cause of the Veteran's current hearing loss, the examiner was not required to do so.  See Jones, 23 Vet. App. at 391.  As such, the examiner's opinion is highly probative evidence making a nexus to service unlikely in this case.  

Aside from the September 2014 VA examiner's opinion, two prior examiners also addressed the nexus question.  In its prior remands, the Board explained that these opinions were not adequate.  As such, they neither increase nor decrease the likelihood of a nexus in this case.  Analogously, the Veteran submitted medical records from a private audiologist who examined him.  No opinion is stated in these medical records.  Therefore, they are not material to the nexus question.  

The Veteran himself has offered his own non-expert opinion linking his current hearing loss to service.  Aside from the continuity question, as discussed immediately above, the question of whether a hearing impairment may have resulted from service is not within the competence of a lay person.  This was demonstrated to the Board by the September 2014 VA examiner's need to rely on medical studies from the Institute of Medicine to inform her opinion on this matter.  As such, the Veteran's own lay opinion is not competent evidence on this question.  Otherwise, it is well accepted that a temporal proximity is not a valid indicator of a nexus.  See, e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  Therefore, a nexus to service is not made more likely by the mere fact that the Veteran's hearing loss began after service, no matter how close in time to his separation.  Because his lay testimony is not competent to address the nexus question, it cannot increase the likelihood of a nexus.  See Fountain,  27 Vet. App. at 274-75; see also Jandreau, 492 F.3d at 1377.

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is not in relative equipoise as to the nexus requirement, which is the material issue of fact in dispute in this claim.  Therefore, service connection cannot be granted for the bilateral hearing loss disability, and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


